Citation Nr: 0125364	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  94-07 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
the veteran's right thigh shell fragment wound residuals.  

2.  Entitlement to an increased disability evaluation for the 
veteran's left knee shell fragment wound residuals including 
traumatic arthritis and retained metallic foreign bodies, 
currently evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had verified active service from July 1963 to 
August 1992.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1993 rating decision 
of the Roanoke, Virginia, Regional Office (RO) which, in 
pertinent part, established service connection for left eye 
corneal scar residuals, laparotomy scar residuals, and right 
forearm, left rib, right thigh, and left knee shell fragment 
wound scar residuals; assigned noncompensable evaluations for 
those disabilities; and denied service connection for 
astigmatism and presbyopia.  In June 1996, the veteran was 
afforded a hearing before the undersigned Member of the 
Board.  In August 1996, the Board remanded the veteran's 
claims to the RO for additional action.  

In March 1999, the RO recharacterized the veteran's left eye 
corneal scar residuals as left eye corneal scar residuals 
with decreased visual acuity and astigmatism evaluated as 10 
percent disabling and recharacterized his right forearm, left 
rib, left knee, and right thigh shell fragment wound scar 
residuals as right forearm shell fragment wound scar 
residuals evaluated as noncompensable, left rib area shell 
fragment wound scar residuals evaluated as noncompensable, 
right thigh shell fragment wound scar residuals evaluated as 
noncompensable, and left knee traumatic arthritis with 
retained metallic foreign bodies evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  In December 1999, the Board 
determined that the veteran had not submitted a well-grounded 
claim of service connection for presbyopia; denied that 
claim; denied compensable evaluations for the veteran's 
laparotomy scar residuals and left rib area shell fragment 
wound scar residuals; denied a compensable evaluation for his 
left corneal scar residuals for the period between September 
1, 1992 to February 13, 1997; denied an evaluation in excess 
of 10 percent for his left eye corneal scar residuals on and 
after February 14, 1997; and remanded his claims of 
entitlement to increased evaluations for his right thigh 
shell fragment wound residuals and left knee shell fragment 
wound residuals to the RO for additional action.  In April 
2001, the RO denied service connection for right thigh 
meralgia paresthetica.  The veteran has represented himself 
throughout this appeal.  

The veteran has not submitted a notice of disagreement with 
the denial of service connection for right thigh meralgia 
paresthetica.  Therefore, the issue is not on appeal and will 
not be addressed below.  

The Board observes that its December 1999 decision determined 
that the veteran had not submitted a well-grounded claim of 
entitlement to service connection for presbyopia and denied 
the claim.  In November 2000, the statutes applicable to the 
adjudication of claims for VA disability compensation were 
amended to remove the requirement of the submission of a 
well-grounded claim.  The amended statutes provide that where 
a claim for benefits was denied or dismissed as not 
well-grounded under the provisions of 38 U.S.C.A. § 5107(a) 
(West 1991) and the claim became final during the period 
beginning on July 14, 1999, and ending on November 9, 2000, 
the Secretary of the VA shall, upon the request of the 
claimant or on the Secretary's own motion, order the claim 
readjudicated as if the denial or dismissal had not been made 
if the request for readjudication is filed by the claimant or 
a motion is made by the Secretary not later than November 9, 
2002.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, 114 Stat. 2096, ___ (2000).  Therefore, the 
issue of the veteran's entitlement to service connection for 
a presbyopia is referred to the RO for appropriate action.  


REMAND

In reviewing the veteran's claims file, the Board observes 
that the clinical findings do not clearly delineate the 
nature and severity of the veteran's service-connected right 
thigh and left lower extremity shell fragment wound residuals 
and left knee arthritic disorder.  In the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (Court) specifically pointed out 
that examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45 (1999).

In reviewing the reports of VA examinations, it appears that 
the extent of functional disability due to pain is not 
adequately portrayed in accordance with the directives of the 
Court in DeLuca.  In this regard it is noted that 38 C.F.R. § 
4.40 requires that rating of disabilities of the 
musculoskeletal system reflect functional loss due to pain 
and reduced strength or endurance.  A part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. §§ 4.45, 4.59.  In DeLuca the Court emphasized that a 
VA rating examination must be conducted so as to portray 
adequately not only the identifiable anatomical damage, but 
also the functional loss experienced by the veteran.  As 
noted above, the Court specifically pointed out that such 
examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45.  DeLuca specifically 
requires that the medical examiner should be asked to 
determine whether there is any weakened movement, excess 
fatigability, or incoordination attributable to the service- 
connected disability; and, if feasible, these determinations 
should be expressed in terms of the degree of additional 
range of motion loss or ankylosis.  Additionally, the medical 
examiner should be asked to express an opinion on whether 
pain could significantly limit functional ability during 
flare-ups.  This determination should also, if feasible, be 
portrayed in terms of the degree of additional range of 
motion loss or ankylosis.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that 
an additional VA examination for compensation purposes would 
be helpful in resolving the issues raised by the instant 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should schedule the veteran 
for a VA examination to accurately 
determine the nature and severity of his 
right thigh and left lower extremity 
shell fragment wound residuals.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
identify all muscle groups affected by 
the veteran's right thigh and left lower 
extremity shell fragment wound residuals; 
the limitation of activity imposed by his 
shell fragment wound residuals; and any 
associated pain with a full description 
of the effect of the disabilities upon 
his ordinary and vocational activities.  
Any muscle injury, no matter how slight, 
must be identified.  The path of each 
wound must be described.  The examiner 
should grade strength of the affected 
muscle groups.  The examiner should 
delineate, to the extent possible, the 
impairment associated with the veteran's 
service-connected lower extremity muscle 
injuries and post-operative left knee 
arthritic disorder.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner.  The 
examination and the report thereof must 
be conducted in accordance with the 
directives set forth by the Court in 
DeLuca as set forth above..  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed. In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) and the recently adopted 
implementing regulations are fully met.  

3.  The RO should then readjudicate the 
veteran's claims of entitlement to 
increased evaluations for his right thigh 
shell fragment wound residuals and left 
knee shell fragment wound residuals 
including traumatic arthritis and 
retained metallic foreign bodies with 
express consideration of the 
applicability of 38 C.F.R. §§ 4.10, 4.14, 
4.40, 4.45, 4.55, 4.56, 4.59 (2000) and 
the Court's holdings in Esteban v. Brown, 
6 Vet. App. 259, 262 (1994); Ferraro v. 
Derwinski, 1 Vet. App. 326 (1991); and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
If the claims are denied, the veteran 
should be provided with a supplemental 
statement of the case and be given the 
opportunity to respond.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991) (Historical and Statutory 
Notes).  In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the veteran's claims.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


